Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to amendment filed on 05/02/22 of claims 1-21 are pending in the application.

Response to Arguments
Applicant’s arguments see pages 8-9, filed on 03/29/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejections of claims 1-21 have been withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-21 are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to intelligent targeted reasoning. The closest prior art Grabarnik et al. (U.S. PGPub 2009/0313202) and Gudbjartsson et al. (U.S. PGPub 2004/0153435) alone, or, in combination, fails to anticipate or render obvious the recited features of “…mapping a first field of a first reasoned intra-model relationship of the plurality of intra-model relationships between a first keyword term of the search query and the first field to a second field of a second reasoned intra-model relationship of the plurality of intra-model relationships between a second keyword term of the search query and the second field, wherein the first field is in a first domain-specific model of a first domain and the second field is in a second domain-specific model of a second domain, the first domain being exclusive from the second domain; mapping the second field of the second reasoned intra-model relationship to a third field of a third reasoned intra-model relationship of the plurality of intra-model relationships between a third keyword term of the search query and the third field, wherein the second field is in the second domain-specific model of a second domain and the third field is in a third domain-specific model of a third domain, the second domain being exclusive from the third domain; executing the search query based on the mapped first inter-model relationship and the mapped second inter-model relationship, wherein the second-model relationship is required to complete the mapping from the first term to the third term…” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record. Therefore, the pending claims 1-21 are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1, 11 and 21 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 11 and 21 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153